On December 18, 2013, the Defendant was sentenced for Count I: Criminal Distribution of Dangerous Drugs, a felony, in violation of Section 45-9-101, MCA, to a term of Seven (7) years with the Montana Department of Corrections with Four (4) years suspended based on certain terms and conditions. It is the recommendation of this Court that the Defendant be screened for placement in an appropriate treatment facility followed by conditional release; and other terms and conditions given in the Judgment on December 18, 2013. On January 3, 2014, Count H: Criminal Distribution of *53Dangerous Drugs On or Near School Property, a felony, in violation of Section 45-9-109, MCA, Count m: Criminal Possession with Intent to Distribute, a felony, in violation of Section 45-9-103, MCA, and Count IV: Criminal possession of Dangerous Drugs, a felony, in violation of Section 45-9-102, MCA, were Dismissed With Prejudice to the Merits.
DATED this 28th day of May, 2014.
On May 8,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and appeared by Vision Net from Connections Corrections in Butte, Montana. The Defendant was represented by Carl Jensen, Attorney at Law, who appeared via telephone conference call from Glasgow, Montana. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.